                  Case 2:18-cr-00322-PD Document 33 Filed 03/19/20 Page 1 of 2




                                              SCHEPER KIM       & HARRIS LLP
                                                                                               Angela M. Machala
                                                                                                   (213) 613-4661
                                                                                     amachala@scheperkim.com



                                                         March 16, 2020


          VIA U.S. MAIL AND E-MAIL TO
          LENORA KASHNER WITT JE@PAED.USCOURTS.GOV
;..,..   - - - ---   .. _   ...   ---   -.u   ..   '


          The Honorable Paul S. Diamond
          14614 U.S. Courthouse
          601 Market St.
          Philadelphia, PA 19106


                Re:           Criminal case No. 18-322

          Your Honor:

                I represent defendant George Matin and write to request that that Mr. Matin's sentencing
         be postponed from April 16, 2020 to June 18 or 19, 2020 due to COVID-19 concerns. The
         government does not oppose this request.

                 Because Mr. Matin (age 60) resides in Los Angeles, California, he must travel by plane to
         Philadelphia for the sentencing. The CDC is currently recommending that older adults (age 60
         and older) avoid nonessential domestic air travel due to the risk of exposure in crowded travel
         settings like airports and planes. 1 The CDC is also recommending limiting travel if COVID-19 is
         spreading where one lives. As of March 15, 2020, Los Angeles County has reported 69 cases of
         the virus, a numberlhat rises daily. 2 In addition to concerns for Mr. Matin's own~health, counsel•
         is concerned that should Mr. Matin travel to Philadelphia and return to Los Angeles, he could
         expose his two elderly parents (with whom he resides) to the virus. Experts currently believe
         that the infection rate will continue to increase for at least the next few months. 3

                Mr. Matin has been on home detention and electronic location monitoring since his
         change of plea hearing on October 10, 2019. Accordingly, he is not a flight risk.




         1
           https ://www.cdc.govI coronavirus/201 9-ncov/travelers/travel-in-the-us.html
         2
           https://www.foxla.com/news/la-public-health-reports-16-new-covid-l 9-cases-in-the-county
         3
           https://time.com/5801726/coronavirus-models-forecast/
                                    800 West Sixth Street• 18th Floor• Los Angeles, CA 90017
                                       Telephone (213) 613-4655 • Facsimile (213) 613-4656
        Case 2:18-cr-00322-PD Document 33 Filed 03/19/20 Page 2 of 2



SCI IEPER KIM & HARRIS LLP

The Honorable Paul S. Diamond
March 16, 2020
Page 2


       I contacted the Assistant United States Attorney handling this matter, Patrick Murray
(copied here), on March 16th, and Mr. Murray advised that the government does not oppose this
request for a continuance.

       If Your Honor has questions or needs further information regarding this request, I am
happy to participate in a conference call with Your Honor and the government.

                                                 V y trqJy yo~.    ~~

                                                 Angela !vi. Machala
                                                 SCHEPER KIM & I !ARRIS LLP

AMM:amm

cc:    Patrick Murray, Assistant United States Attorney (via e-mail)




                                                               =--.. -- ""-~ .. ~"- ~· ....
